Citation Nr: 0124575	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  01-03 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for residuals of frostbite 
of feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from October 1952 to 
October 1954.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
1998, by the Philadelphia, Pennsylvania Regional Office 
(ROIC), which denied the veteran's claim of entitlement to 
service connection for residuals of frostbite of the feet.  A 
rating action in June 1998 confirmed the denial of the 
veteran's claim for service connection.  A notice of 
disagreement with the above decisions was received in August 
1998.  The statement of the case was issued in February 2001.  
The substantive appeal was received in March 2001.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in April 2001.  A 
transcript of that hearing is of record.  A supplemental 
statement of the case was issued in July 2001.  The appeal 
was received at the Board in September 2001.  

By letter dated in November 1998, the RO informed the veteran 
that his claim for service connection for a sinus condition 
had been denied.  He has not filed a notice of disagreement 
as to that determination; therefore, it is not currently 
before the Board.  38 U.S.C.A. § 7105 (West 1991).  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  This act 
introduced several fundamental changes into the Department of 
Veterans Affairs (VA) adjudication process.  This legislation 
imposes a more stringent duty to assist the veteran in 
obtaining pertinent evidence.  As the new procedures could 
not have been followed by the RO during the pendency of this 
appeal, and as these procedures are more favorable to the 
appellant than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Under section 3 of the VCAA, (to be codified at 38 U.S.C. § 
5103A), the RO must obtain all pertinent evidence regarding 
the veteran's claim prior to a determination on its merits. 
If this information cannot be obtained, then VA must first 
notify the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.  Efforts to secure pertinent records in the possession 
of the U. S. Government must continue until the RO is 
reasonably certain these records do not exist or further 
efforts would be futile.  Only after such a determination and 
notification to the claimant can VA then proceed to a 
determination on the merits of the claim.  In addition, a 
claimant is entitled to a VA medical examination, which 
includes an opinion whether there is a nexus between the 
claimed disorder and military service.  38 U.S.C. § 5103A(d).  

The Board observes that on the March 1998 VA examination 
report, the examiner stated specifically that he did not 
review the veteran's claims file, or any other medical 
records prior to rendering his opinions.  The pertinent 
diagnoses were cold sensitivity involving both hands and 
feet, which was related to "the previous cold injury;" 
venous insufficiency superficial involving the right leg 
distally, which the physician was unable to determine whether 
it was related to cold injury; and history of arthritis of 
both ankles and feet.  The examiner stated that the arthritis 
could be related to the veteran's "previous exposure" as a 
possibility that he did have foot problems all the years' 
secondary to frostbite.  In an addendum to the above 
examination, the examiner noted that x-rays of the right 
ankle revealed degenerative arthritic changes and evidence of 
old injury; he added that the left ankle also revealed x-ray 
evidence of old trauma.  There was no evidence of arthritis 
on foot x-rays.  The examiner clearly opined that the veteran 
had cold sensitivity of the feet that was related to "the 
previous cold injury."  However, this opinion was rendered 
without a review of the record.  

A review of the contemporaneous records is all the more 
important in this case, because the veteran has submitted 
copies of service medical records that appear to be altered 
from the original.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development: 

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers, VA as well as non-
VA, who have treated him for his claimed 
residuals of frostbite of the feet since 
service.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source, not 
currently of record.  Once obtained, all 
records must be associated with the 
claims folder.  The RO should advise the 
veteran of any records it is unable to 
obtain.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act.  38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

4.  The RO should then refer the 
veteran's claims file, to include this 
Remand decision, to the VA physician who 
conducted the March 1998 examination.  
That physician should be requested to 
review the claims file and express an 
opinion, as to whether it is at least as 
likely as not that the veteran has 
residuals of frostbite of the feet that 
had their origin in service.  The 
examiner should provide complete 
rationale for all conclusions reached.  

5.  If the examiner is not available, the 
veteran should be afforded a VA podiatry 
examination for the purpose of 
determining the nature and severity of 
all foot disorders.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should be requested to identify all 
current foot disorders and the degree of 
functional disability attributable to any 
residuals of frostbite.  The examiner 
should also be requested to express an 
opinion as to whether it is at least as 
likely as not that the veteran has 
residuals of frostbite of the feet that 
had their origin in service.  The 
examiner should provide complete 
rationale for all conclusions reached.  

6.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed in full.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Thereafter, the RO should again 
review the veteran's claim of entitlement 
to service connection for residuals of 
frostbite of the feet.  If the 
determination remains adverse the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case (SSOC).  This SSOC 
must specifically inform the veteran and 
his representative of the information, 
lay evidence, or medical evidence 
necessary to substantiate his claim.  See 
38 U.S.C. § 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


